PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1599


GABRIEL SANTOS ALVAREZ,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   May 10, 2016                      Decided:   July 7, 2016


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Petition for review denied by published opinion. Judge Thacker
wrote the opinion, in which Judge Diaz and Judge Floyd joined.


ARGUED: Brian Ross Murray, Mark Alastair Stevens, MURRAY OSORIO
PLLC, Fairfax, Virginia, for Petitioner.     Christina Peterson
Greer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.   ON BRIEF: Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Civil Division, Terri J. Scadron,
Assistant Director, Meadow W. Platt, Trial Attorney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
THACKER, Circuit Judge:

              Gabriel Santos Alvarez (“Petitioner”) seeks review of

a    Board    of    Immigration      Appeals      (“BIA”)       decision       finding       him

ineligible for cancellation of removal.                         The BIA reached this

conclusion          after   determining           that        Petitioner’s            Virginia

conviction for forging a public record pursuant to Virginia Code

Ann. § 18.2-168 (“Virginia forgery”) was an aggravated felony

under the Immigration and Nationality Act (“INA”).                             See 8 U.S.C.

§ 1101(a)(43)(R)        (defining       aggravated        felony       as    including       “an

offense relating to . . . forgery”).                     Petitioner challenges this

determination, arguing that Virginia forgery does not “relat[e]

to” the federal generic definition of forgery.

              As explained below, we conclude that Virginia forgery

is    an     aggravated     felony      under      the       INA     because     it     is     a

categorical         match   with       the   federal          generic        definition       of

forgery;      therefore,       the      state     and        federal        forgery    crimes

necessarily “relat[e] to” one another.                       As a result, we deny the

petition      for    review,    and     we   deny       as    moot     the     Government’s

request to remand this case to the BIA.

                                             I.

              Petitioner     is    a    citizen     of       Bolivia    and    has     been    a

lawful permanent resident in the United States since October 6,

2002.        On January 3, 2012, he was convicted of embezzlement

under Virginia law and sentenced to three years in prison, all

                                             2
suspended.          Based on separate and distinct conduct, on January

31, 2014, Petitioner was convicted of forging a public record

pursuant to Virginia Code Ann. § 18.2-168 and assigned another

three-year sentence, with all but seven months suspended.

               On August 4, 2014, the Department of Homeland Security

(“DHS”)       issued       Petitioner          a    Notice      to     Appear,       charging    that

Petitioner          was    eligible      for        removal          from    the     United    States

because       he    had     been    convicted            of    two    crimes       involving    moral

turpitude.          See 8 U.S.C. § 1227(a)(2)(A)(ii). 1                             At Petitioner’s

September          10,    2014     removal         hearing,      DHS        filed    an   additional

charge    of        removability         under       8        U.S.C.    § 1227(a)(2)(A)(iii),

claiming       Petitioner          was   an        alien      convicted        of    an   aggravated

felony -- specifically, an offense “relating to” forgery.                                         Id.

§ 1101(a)(43)(R).

               Petitioner          filed       an   application             for    cancellation    of

removal,       and        DHS    filed     a       motion       to     pretermit       Petitioner’s

application,             contending        the           aggravated          felony       conviction

rendered Petitioner ineligible for this relief. 2                                   On October 23,



          1
         “Any alien who at any time after admission is convicted
of two or more crimes involving moral turpitude, not arising out
of a single scheme of criminal misconduct, regardless of whether
confined therefor and regardless of whether the convictions were
in a single trial, is deportable.” 8 U.S.C. § 1227(a)(2)(A)(ii).
          2
         “The Attorney General may cancel removal in the case of
an alien who is inadmissible or deportable from the United
(Continued)
                                                     3
2014, the immigration judge (“IJ”) issued a written decision

sustaining      both    charges      of    removability         and    granting     DHS’s

motion to pretermit Petitioner’s application.                         The IJ concluded

that   although        Virginia    forgery           is    “slightly    broader”        than

generic       federal     forgery,    it        is    nonetheless       an     “offense[]

‘relating       to’”    forgery.           A.R.       93-94     (quoting       8   U.S.C.

§ 1101(a)(43)(R)). 3        Petitioner appealed to the BIA, and a single

BIA    judge     agreed     with     the    IJ       and    dismissed        the   appeal.

Petitioner filed a timely petition for review with this court on

June 4, 2015.

              On October 6, 2015, the Government filed a motion to

remand based on the Supreme Court’s June 1, 2015 decision in

Mellouli v. Lynch, 135 S. Ct. 1980 (2015) (construing the phrase

“relating to” in another INA provision).                      We denied the motion.

See Order Den. Mot. to Remand, Santos Alvarez v. Lynch, No. 15-

1599 (4th Cir. Oct. 27, 2015), ECF No. 22.                             On December 18,

2015, Petitioner filed an unopposed motion for stay of removal,

which this court granted.             See Order Granting Stay of Removal,




States if the alien . . . has not been                            convicted        of    any
aggravated felony.” 8 U.S.C. § 1229b(a)(3).
          3
          Citations to the “A.R.” refer to the Administrative
Record filed by the parties in this matter.



                                            4
Santos Alvarez v. Lynch, No. 15-1599 (4th Cir. Dec. 29, 2015),

ECF No. 32.

                                            II.

            We    possess     jurisdiction            over      the     legal    question      of

whether a crime qualifies as an “aggravated felony.”                                        See 8

U.S.C.   § 1252(a)(2)(D);           Espinal-Andrades               v.    Holder,      777 F.3d
163, 166 (4th Cir. 2015).                 “Although we generally defer to the

BIA’s    interpretations        of    the       INA,       where,       as   here,     the    BIA

construes statutes and state law over which it has no particular

expertise, its interpretations are not entitled to deference.”

Omargharib       v.   Holder,       775 F.3d 192,      196      (4th    Cir.       2014)

(alterations and internal quotation marks omitted).                                    We thus

review the pure legal issue in this case de novo.                               See Espinal-

Andrades, 777 F.3d at 166; see also Vizcarra-Ayala v. Mukasey,

514 F.3d 870, 873 (9th Cir. 2008) (reviewing de novo the issue

of whether California forgery is an aggravated felony).

                                           III.

            In    this    case,      we     are       asked      to     decide     whether      a

Virginia     conviction       for    forgery          of    a    public       record    is     an

aggravated felony under the INA, which is defined as “an offense

relating    to    .   .   .   forgery       .     .    .     for      which     the    term    of

imprisonment is at least one year.”                        8 U.S.C. § 1101(a)(43)(R).

If it is not, then Petitioner may be eligible for cancellation



                                             5
of removal. 4       Petitioner argues that Virginia forgery is so broad

that it does not even “relat[e] to” federal forgery; therefore,

it is not an aggravated felony.

                                             A.

              In     determining          whether    Virginia’s           statute      is    an

aggravated        felony,     we    employ    the    categorical          approach.         See

Mellouli v. Lynch, 135 S. Ct. 1980, 1986 (2015); Omargharib v.

Holder,       775 F.3d 192,    196     (4th       Cir.      2014).        Under      the

categorical         approach,       “we    look     not       to    the     facts   of      the

particular prior case, but instead to whether the state statute

defining the crime of conviction categorically fits within the

generic       federal       definition       of     a     corresponding          aggravated

felony.”       United States v. Lopez-Collazo, --- F.3d ---, 2016 WL
3080431, at *7 (4th Cir. June 1, 2016) (quoting Moncrieffe v.

Holder, 133 S. Ct. 1678, 1684 (2013)).                          The federal definition

“must    be    viewed    in    the     abstract,         to   see    whether     the     state

statute shares the nature of the federal offense that serves as

a point of comparison.”                   Hernandez-Zavala v. Lynch, 806 F.3d
259, 264 (4th Cir. 2015).

              A     generic        federal    offense         and    a      state   offense

“categorical[ly]        match”       “only    if     a    conviction        of   the     state


     4 Petitioner does not challenge the BIA’s conclusion that he
is eligible to be removed from the United States.



                                              6
offense    necessarily             involved    facts       equating       to   the    generic

federal offense.”             Amos v. Lynch, 790 F.3d 512, 518 (4th Cir.

2015) (internal quotation marks omitted).                             This issue is not

settled simply because Virginia categorizes the statute at issue

as “forgery.”        See Taylor v. United States, 495 U.S. 575, 590

(1990)    (in     applying         categorical         approach,      cautioning      against

“depend[ing]       on        the     definition         adopted      by    the    State    of

conviction”).

            We note that subsection (R) of § 1101(a)(43) is one of

the many aggravated felonies the INA defines “expansive[ly]” as

merely “relating to” a generic federal crime, in contrast to

others    defined       as    “match[ing]          .   .   .   the    comparable      federal

crime.”     Denis v. Attorney Gen. of U.S., 633 F.3d 201, 207 (3d

Cir.     2011).         Normally,         then,         under     the     more       expansive

definition, the fact that the offenses “do not precisely ‘match’

each other is not determinative.”                       Id.     In this case, however,

we conclude that the offenses match; therefore, the two statutes

necessarily relate to each other.

                                              1.

                               Generic Federal Forgery

            We     first       identify       the      federal       generic     meaning    of

forgery, as it is used in the INA.

            The INA does not define “forgery,” nor has the BIA.

This court’s decision in United States v. Jones, however, is

                                               7
instructive.        See   553 F.2d 351     (4th    Cir.    1977).         In    Jones,

Michael    Everston,       a    supervisor      at    Inglis,    Ltd.,       directed    an

accounts payable clerk to alter vendor numbers in a computer

system so that checks supposed to be paid to a vendor were

instead issued to Everston’s cohort, defendant Amy Jones, who

then deposited the checks in her own account.                        See id. at 354.

This   court   considered        whether,       under   18     U.S.C.    §    2314,    “the

alteration of accounts payable documents fed into a computer

which resulted in the issuance of checks payable to an improper

payee” constituted forgery.             Id. 5

             In its analysis, this court cited with approval the

Sixth Circuit’s common law definition of forgery: “the false

making or materially altering, with intent to defraud, of any

writing,     which,       if    genuine,      might     apparently       be    of     legal

efficacy or the foundation of a legal liability,” Jones, 553
F.2d at 355 (quoting Carr v. United States, 278 F.2d 702, 703

(6th Cir. 1960)), which matches “other circuits’ analyses of the

generic offense,” Vizcarra-Ayala v. Mukasey, 514 F.3d 870, 874

(9th Cir. 2008).           See, e.g., Vizcarra-Ayala, 514 F.3d at 874;

United     States    v.    McGovern,     661 F.2d 27,    29   (3d      Cir.    1981)

       5Section 2314 prohibits transportation of fraudulent
securities, but excludes “any . . . forged . . . representation
of an obligation or other security of the United States.”    18
U.S.C. § 2314.    Jones argued the checks issued were forgeries
and therefore excluded from the scope of § 2314.



                                            8
(“Common law forgery has three elements: (a) The false making or

material alteration (b) with intent to defraud (c) of a writing

which, if genuine, might be of legal efficacy.”); see also Model

Penal Code § 224.1(1)(b) (ALI 2015) (“A person is guilty of

forgery if, with purpose to defraud . . . the actor . . . makes,

completes,     executes,    authenticates,    issues     or   transfers   any

writing so that it purports to be the act of another who did not

authorize that act.”).

            Because the parties here dispute the breadth of the

“false making” element, we focus on that aspect of the common

law definition.       In Jones, we recognized that, at common law, a

“false making” did not include “the creation of a writing which

was genuine in execution but false as to the statements of fact

contained in such writing.”           Jones, 553 F.2d at 355 (footnote

omitted).    In other words, with regard to a “false making,” the

common law term “forged” “relate[d] to genuineness of execution

and not falsity of content.”           Id. (quoting Marteney v. United

States, 216 F.2d 760, 763 (10th Cir. 1954)).

            Following this logic, we held that the checks Jones

deposited into her account were not forgeries because they were

“genuine instrument[s] containing a false statement of fact as

to   the   true    creditor.”     Jones, 553 F.2d   at   355   (emphases

omitted).         Other   decisions   and   treatises    reflect    the   same

distinction:       forged documents or instruments must be invalid or

                                       9
falsely executed; mere falsities present in or on the document

or instrument will not suffice.                        See, e.g., Moskal v. United

States,     498 U.S. 103,      109    (1990)      (suggesting         that       the    term

“forged” in 18 U.S.C. § 2314 is not broad enough to encompass a

“security that is genuine or valid” (internal quotation marks

omitted)); Gilbert v. United States, 370 U.S. 650, 658 (1962)

(explaining, “Where the falsity lies in the representation of

facts, not in the genuineness of execution, it is not forgery”

(internal       quotation       marks      omitted));        37    C.J.S.    Forgery          §   8

(“Forgery       cannot    be     committed        by    the       making    of     a    genuine

instrument, although the statements made therein are untrue.”);

3 Wayne LaFave, Subst. Crim. L. § 19.7(j)(5) (2d ed.) (“Though a

forgery, like false pretenses, requires a lie, it must be a lie

about     the     document       itself:      the       lie       must     relate       to     the

genuineness of the document.” (footnotes omitted)).

             Therefore,        one    commits      generic        federal    forgery          only

where   a    document      is     invalid     or       falsely      executed.           If     the

document     is    genuinely         executed          but    merely       contains          false

information, a conviction for federal forgery cannot lie.

                                             2.

                         Virginia Public Records Forgery

             We now turn to the Virginia statute, which provides:

             If any person forge a public record, or
             certificate, return, or attestation, of any
             public   officer  or  public  employee,  in

                                             10
             relation   to   any   matter  wherein   such
             certificate, return, or attestation may be
             received as legal proof, or utter, or
             attempt to employ as true, such forged
             record, certificate, return, or attestation,
             knowing the same to be forged, he shall be
             guilty of a Class 4 felony.

Va. Code Ann. § 18.2-168 (emphasis supplied).                The statute does

not define “forge,” but Virginia courts have defined forgery

using the same definition set forth in Jones: “the false making

or materially altering with intent to defraud, of any writing

which, if genuine, might apparently be of legal efficacy, or the

foundation    of   legal   liability.”     Henry      v.   Commonwealth,    753
S.E.2d 868, 871-72 (Va. Ct. App. 2014) (internal quotation marks

omitted); see also Brown v. Commonwealth, 692 S.E.2d 271, 276

(Va. Ct. App. 2010). 6

            And, as under federal law, “[w]here the ‘falsity lies

in   the   representation    of   facts,   not   in    the    genuineness   of

      6The statute under which Petitioner was convicted includes
two offenses: forging a public document and uttering said
document. Under Virginia law and federal common law, these are
separate and distinct offenses.    See Goodwin v. Commonwealth,
767 S.E.2d 741, 744 (Va. Ct. App. 2015) (“Code § 18.2–168 . . .
prohibits two distinct offenses: forging a public record and
uttering, or attempting to employ as true, the forged record.”);
37 C.J.S. Forgery § 1 (“At common law, and under some statutes,
forgery and the uttering or passing of forged instruments are
distinct and separate offenses, in which case neither is
included within the other.” (footnotes omitted)).        Because
Petitioner himself submits that he “was convicted of forging a
public record” under section 18.2-168, we need only concern
ourselves with the forgery aspect of the statute.    Pet’r’s Br.
2.



                                    11
execution,     it    is     not    forgery.’”            Henry, 753 S.E.2d   at      871

(quoting Gilbert, 370 U.S. at 658) (alteration in original).

Indeed, to prove forgery of a public record in Virginia, the

Commonwealth        must        demonstrate     that      the     defendant’s         conduct

“altered the genuineness and authenticity of th[e] [allegedly

forged] document[], making [it] not in fact what [it] purport[s]

to be.”    Id. at 872 (emphasis in original).

                                              3.

                                  Categorical Approach

            We      now         determine     whether       the        Virginia       statute

“categorically fits within the generic federal definition” of

forgery, Hernandez-Zavala, 806 F.3d at 264 (internal quotation

marks     omitted),        or     whether     it    “‘sweeps          more    broadly’        and

criminalizes more conduct than the generic federal crime,” Mena

v. Lynch, 820 F.3d 114, 117 (4th Cir. 2016).                                In so doing, we

assess     whether      there       is   “a    realistic          probability,          not     a

theoretical possibility, that [Virginia] would apply its statute

to   conduct     that      falls     outside       the    generic       definition       of     a

crime.”    Gonzales v. Duenas–Alvarez, 549 U.S. 183, 193 (2007).

            Petitioner            believes     Virginia         forgery        sweeps      more

broadly     than     federal        forgery        because        a    Virginia       forgery

conviction “can be sustained where the document in question is

genuine but merely contains some false information, which is not



                                              12
a true ‘false making’ under Fourth Circuit precedent.”                                   Pet’r’s

Br. 6.

               The Government inexplicably ignored these arguments in

its response brief, preferring instead to reiterate previously-

rejected       arguments      in     favor       of    remand.          Although       such   an

outright       failure      to     join    in     the    adversarial           process    would

ordinarily result in waiver, see Citizens for Appropriate Rural

Roads v. Foxx, 815 F.3d 1068, 1078 (7th Cir. 2016) (“Failure to

respond to an argument results in waiver.” (quoting Bonte v.

U.S.       Bank,   N.A.,    624 F.3d 461,      466   (7th      Cir.     2010))),      two

factors      militate      against        that    result     in       this    case.       First,

because resolution of this case ultimately turns on a question

of    statutory         interpretation,          we   are    constrained         to    consider

whether       Virginia      public    record          forgery     and        federal   generic

forgery are a categorical match.                      Second, the Government finally

got    around      to    addressing       the    merits      in   a    letter     purportedly

filed pursuant to Federal Rule of Appellate Procedure 28(j), to

which we granted Petitioner leave to respond. 7


       7
       Federal Rule of Appellate Procedure 28(j) provides, “If
pertinent and significant authorities come to a party’s
attention after the party’s brief has been filed . . . a party
may promptly advise the circuit clerk by letter, with a copy to
all other parties, setting forth the citations.”   Fed. R. App.
Proc. 28(j) (emphasis supplied).     We have made crystal clear
“[w]e do not countenance a litigant’s use of Rule 28(j) as a
means   to  advance  new   arguments   couched  as  supplemental
authorities.” United States v. Ashford, 718 F.3d 377, 381 (4th
(Continued)
                                                 13
                                         a.

            Petitioner     relies      on     a   single     Virginia          Court    of

Appeals decision in support of his argument that, with regard to

the “false making” aspect of forgery, Virginia forgery sweeps

more broadly than the federal generic definition: Rodriquez v.

Commonwealth,      653 S.E.2d 296,      298   (Va.     Ct.   App.        2007).     In

Rodriquez, police stopped the defendant, Ivan Rodriquez, because

his registration plate had expired, and subsequently learned he

did not have a driver’s license.              See id.       Upon being questioned

by   the    officer,     Rodriquez     verbally       provided         his     brother’s

identifying information rather than his own, and the officer

used that false information to prepare two traffic summonses in

the name of Osvaldo Rodriquez.              See id.       The officer “handed the

summonses to [Ivan] Rodriquez, and Rodriquez signed them, using

his own name [although] the signature . . . was illegible.”                            Id.

Rodriquez    was   convicted      of   violating      a    prior       but    materially

indistinguishable version of Virginia Code Ann. § 18.2-168.                             On

appeal, he argued he did not “falsely make” the writing because

the officer prepared and wrote the summonses.                    Id.



Cir. 2013); see also United States v. Washington, 743 F.3d 938,
941 n.1 (4th Cir. 2014).    Here, the Government was fortunate,
but circumstances may not be as favorable the next time the
Government “creates the risk of an improvident or ill-advised
opinion being issued on an unbriefed issue.”   United States v.
Leeson, 453 F.3d 631, 638 n.4 (4th Cir. 2006).



                                         14
              The     Virginia         Court   of        Appeals         disagreed,        holding

Rodriquez’s         conduct      was     sufficient           to    constitute         a    “false

making” under Virginia law, because “he provided the information

to [the officer] as he created the documents and, in doing so,

Rodriquez      engaged     in     the     ‘false         making’        of    the    two    public

documents.”         Rodriquez, 653 S.E.2d at 298.                       Crucially, the court

found relevant the fact that Rodriquez “sign[ed] [his] own name

with   the    intent      that    the     writing        be     received        as   written       by

another person . . . or sign[ed] in such a way as to make the

writing purport to be that of another,” which are both “acts of

forgery.”      Id. at 299 (quoting United States v. Price, 655 F.2d
958, 960 (9th Cir. 1981)).                 The court relied on generic common

law forgery principles in explaining, “a person may be guilty of

making a false instrument, although he or she signs and executes

it in his or her own name, if it is false in any material part

and calculated to induce another to give credit to it as genuine

and    authentic      when     the      instrument         is      not    in    fact       what    it

purports to be.”              Id. (quoting 36 Am. Jur. 2d Forgery § 10

(2001)).

              Relying on Rodriquez, the IJ determined “creating a

writing      that    is   ‘genuine       in    execution           but       false   as     to    the

statements      of    fact      contained’          in    it       is    punishable        by     the

Virginia statute, but falls outside the scope of the generic,

common law definition of ‘forgery.’”                            A.R. 93 (quoting Jones,

                                               15
553 F.2d at 355).               In its ruling, the IJ relied on the premise

that    Rodriquez             involved     a    document          that     was    “genuine      in

execution.”             But    this    premise        is   false.         The    IJ    failed    to

recognize that Rodriquez himself executed the summonses with a

misleading signature that did not match the name of the person

named in those documents.                      Indeed, the Rodriquez court itself

noted that the summonses as executed were “entirely fraudulent,”

“not authentic,” and “lies.”                    Rodriquez, 653 S.E.2d at 299 n.2.

In   other    words,          Rodriquez’s       conduct       resulted      in     fraudulently

executed documents, not merely inaccurate ones.

              Later Virginia decisions make clear that Rodriquez did

not broaden Virginia bribery beyond the scope of the federal

definition         of     the     offense.             For     example,          in    Henry     v.

Commonwealth, the Virginia Court of Appeals reversed the forgery

conviction of William Henry, who provided false statements to a

court   clerk       about        his     financial         status    in    order       to   obtain

indigent legal services.                 See 753 S.E.2d at 870.                  Once the clerk

recorded this false information on a form application, Henry

signed and dated the form.                 See id.

              As    the        court     explained,         the     form    was       not    forged

because      the    Commonwealth          did    not       prove    that    Henry’s         conduct

“altered the genuineness and authenticity of those documents.”

Henry, 753 S.E.2d at 872.                      The court distinguished Rodriquez,

explaining, “in Rodriquez, this Court held that the summonses

                                                 16
were   forged      because     the       false      identifying           information       that

Rodriquez     provided       in        their     making    transformed            them      into

something other than what they purported to be -- the documents

purported to be summonses for Rodriquez but were forged to be

summonses     for    Rodriquez’s          brother.”           Id.     at     872-73.          In

contrast, the form containing Henry’s financial information was

what it      purported   to       be     --    Henry’s    application         for    indigent

legal services; it “merely contained a false statement of fact.”

Id. at 873 (alterations and internal quotation marks omitted).

             Similarly,       in       Brown    v.    Commonwealth,           the    Virginia

Court of Appeals reversed Kaipha Brown’s conviction for uttering

a   forged    instrument.           See 692 S.E.2d    at     272.          Brown,    an

erstwhile United Airlines employee, engaged in a scheme whereby

he exploited a “loophole” in United’s reservation system.                                    Id.

at 273. He would make a reservation on an overbooked flight

without payment, volunteer to be “bumped” from the flight in

exchange for a voucher, leave the airport with the voucher, and

exchange the voucher for an airline ticket.                         Id.

             The    Virginia       court       concluded      the    vouchers        were    not

forged instruments because “the Commonwealth failed to establish

that the vouchers presented by Brown were either falsely made or

materially     altered    in       any    way.”       Brown, 692 S.E.2d     at    276.

Rather, “nothing in the record suggests that the vouchers were

anything other than what they purported to be.”                             Id.     The court

                                               17
also   distinguished      Rodriquez,           explaining        that      because      of

Rodriquez’s   conduct,      the     documents        at    issue      in    that     case

“purported to be summonses issued to the defendant’s brother for

traffic infractions.       In fact, the summonses were intended for

the defendant.”    Id.

           In sum, the Virginia courts have drawn a distinction

between fraud that results in an invalid document that is not

actually   what   it     purports       to     be   (forgery),       and    a     genuine

document   that   contains       false       information        or   is    used    in   a

fraudulent manner (not forgery).

                                          b.

           In light of this background, Petitioner has given us

no reason to conclude that Virginia “would apply its statute to

conduct that falls outside the generic definition” of forgery.

Duenas–Alvarez, 549 U.S.     at     193.       Contrary        to    Petitioner’s

argument, as explained by Rodriquez, Henry, and Brown, Virginia

does not treat genuine documents containing false statements as

forged documents.        Thus, the way in which the Virginia courts

have   defined    “forgery”       “fits        within     the   ‘generic’         federal

definition” of forgery, and “the state statute shares the nature

of the federal offense.”            Hernandez-Zavala, 806 F.3d at 264.




                                          18
Virginia     forgery   and     federal     generic      forgery,    therefore,

“categorically match.”       Id. 8

                                     B.

                                 Conclusion

           Virginia forgery as set forth in Virginia Code Ann.

§18.2-168 is categorically “forgery” under the INA; therefore,

Virginia     forgery   necessarily    relates      to    forgery    under   the

aggravated    felony   provision,    as    the    IJ    and   BIA   determined.

Because of this, we conclude that Virginia public record forgery

is an aggravated felony, and the Government’s renewed request to

remand in light of Mellouli is denied as moot.

                                     IV.

           For the foregoing reasons, the petition for review is

denied, and the Government’s renewed request to remand is denied

as moot.

                                                 PETITION FOR REVIEW DENIED




     8  Petitioner raises two other arguments regarding the
breadth of Virginia forgery that were presented to the IJ and
BIA but not discussed in those decisions: Virginia forgery does
not require prejudice to another’s rights, but federal forgery
does, see Pet’r’s Br. 18; and Virginia forgery does not require
a defendant to act intentionally, but only knowingly, see id.
We find both of these contentions to be without merit.



                                     19